Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 11, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00310-CV



                           IN RE WCF, LLC, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                          506th Judicial District Court
                             Waller County, Texas
                      Trial Court Cause No. CV22-04-0436

                         MEMORANDUM OPINION

      On April 28, 2022, relator WCF, LLC filed a petition for writ of mandamus
and emergency motion for temporary relief in this Court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this Court
to compel the Honorable Gary W. Chaney, presiding judge of the 506th Judicial
District Court of Waller County, to reverse the trial court’s April 27, 2022
temporary restraining order, and vacate the writ of injunction.
      On July 25, 2022, relator’s counsel notified the Clerk of this Court that the
parties had resolved and settled their dispute in the underlying litigation. On
August 3, 2022, relator filed an unopposed motion to dismiss its petition for writ of
mandamus under Texas Rule of Appellate Procedure 42.1(a)(1). Accordingly, we
grant relator’s motion to dismiss.

      We dismiss relator’s petition for writ of mandamus. Additionally, our April
28, 2022 stay is lifted.


                                       PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.




                                         2